COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


BERNARD GOLDBERG

v.          Record No. 1217-95-1          MEMORANDUM OPINION *
                                               PER CURIAM
JANE A. GOLDBERG                           NOVEMBER 14, 1995


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                       Thomas S. Shadrick, Judge

            (Philip J. Geib; Bennett and Zydron, P.C., on brief),
            for appellant.

          (Michael A. Robusto; Slipow, Robusto & Kellam, P.C.,
     on brief), for appellee.



     Bernard Goldberg (husband) appeals the equitable

distribution decision of the circuit court.    Husband argues that

the trial court erred in (1) valuing husband's business and in

awarding a twenty-five percent share to Jane A. Goldberg (wife),

(2) crediting husband with the cost of some post-separation home

repairs, and (3) finding that the evidence did not support

husband's claim of an outstanding $35,000 loan from his brother.

 Upon reviewing the record and briefs of the parties, we conclude

that this appeal is without merit.    Accordingly, we summarily

affirm the decision of the trial court.    Rule 5A:27.
                          Standard of Review

         "In reviewing an equitable distribution award on appeal,

we recognize that the trial court's job is a difficult one.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Accordingly, we rely heavily on the discretion of the trial judge

in weighing the many considerations and circumstances that are

presented in each case."     Artis v. Artis, 4 Va. App. 132, 137,

354 S.E.2d 812, 815 (1987).
          Unless it appears from the record that the
          chancellor has abused his discretion, that he
          has not considered or has misapplied one of
          the statutory mandates, or that the evidence
          fails to support the findings of fact
          underlying his resolution of the conflict in
          the equities, the chancellor's equitable
          distribution award will not be reversed on
          appeal.

Brown v. Brown, 5 Va. App. 238, 244-45, 361 S.E.2d 364, 368

(1987) (citation omitted).

         Valuation and Distribution of Pet Shop Business

     Husband testified that his ongoing pet store business was

worth $20,000 to $25,000, based upon the wholesale worth of his

inventory.   Husband also alleged there was an outstanding debt of

$38,000 for a loan husband received from his mother and brother.

However, wife presented the testimony of an expert who valued

husband's business at $116,000.    The expert witness explained his

methodology, which evaluated the business based upon past years'

earnings, weighted more heavily for more recent years.    While

husband disagreed with the capitalization method used by the

expert, the expert testified that it was a method regularly used

in the valuation of businesses.

     The commissioner heard the testimony of the parties and

wife's expert and had the opportunity to evaluate the merits of



                                   2
their evidence.   The commissioner was not required to pick either

the value placed upon the ongoing business by husband or by the

expert witness.   "[T]he finder of fact is not required to accept

as conclusive the opinion of an expert."     Lassen v. Lassen, 8 Va.

App. 502, 507, 383 S.E.2d 471, 474 (1989).    The commissioner

determined that the business was valued at $70,000, which was an

amount within the range of values supported by the evidence.     We

cannot say the trial court's decision to accept the

commissioner's finding was an abuse of discretion.
     Husband testified that wife worked at the pet store only the

first week the store was open, and that she never returned to the

store.   Husband also testified that he had no idea what his wife

did during the days, that the children did all the house

cleaning, and that wife was out of the home much of the time.

However, other witnesses testified that wife provided substantial

care for the children, as husband always worked twelve hours a

day Monday through Saturday and six hours on Sunday.    Wife

prepared dinner for the children before leaving the home and on

occasion brought husband dinner at the store.

     The commissioner's report demonstrates that the commissioner

considered the statutory factors contained in Code § 20-107.3 in

reaching his decision.   We cannot say the value attributed to the

pet shop is unsupported by the evidence, or that the award of

twenty-five percent to wife is an abuse of discretion.

Therefore, we affirm the trial court's award of $17,500 to wife



                                 3
as her share of the marital value of the pet store.



                           Repair Costs

     Husband presented evidence that he had incurred costs of

$37,431.31 in home repairs and improvements.      A substantial

amount of the alleged total cost was for work performed by

husband's son.   No contemporaneous receipt was produced to

support the alleged work of the son.      Additionally, husband

acknowledged he had no receipts for another portion of the

repairs and improvements, some of which were also performed by

husband's son.   During the hearing, the parties agreed to amend

husband's list to remove certain pre-separation payments.
     The commissioner allowed husband credit for all items for

which husband presented a receipt.      Implicit in that

determination is an acknowledgement by the commissioner that

husband failed to produce credible evidence and carry his burden

of proving the non-receipted costs.      As such, we cannot say as a

matter of law that husband proved that he incurred those costs.
                         Outstanding Loans

     Husband argues that the trial court erred in refusing to

reduce the value of his business and the marital home by the

amount of two outstanding loans.       Husband alleged that, in 1980,

his brother and mother lent him $38,000 for the purchase of the

pet store, and his brother lent him $35,000 for the purchase of

the home.   Husband presented two promissory notes, signed by him,




                                   4
payable on demand to "Betty Goldberg/Arthur Allan" with interest

payable at six and one-half percent, as evidence of the loans.

Husband acknowledged that there was no lien against his residence

and that he had made no payment on either note.   The commissioner

noted that, although the promissory notes were fifteen years old,

they looked "very fresh."   The commissioner also noted that the

term "on demand" was added in different ink and different

writing.
     The commissioner found, and the trial court agreed, that the

evidence did not support husband's claim that he receive credit

for these outstanding loans.   On review, we cannot say as a

matter of law that the trial court's finding was in error.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                                 5